DETAILED ACTION
This action is in response to the submission filed on 1/15/2020.  Claims 1-20 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a databased that stores recommendations of a lighting plan”. This limitation is unrelated to the remainder of the claim. It is unclear what role the database or the recommendations play as they are not referred to in any other claim. Appropriate correction is required.  Claims 9-14 are rejected due to their dependency on claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea (mental process with pen and paper) without significantly more. The claims recite creating a lighting plan on a GUI. 
Regarding claim 1, the limitations of identifying roads, organizing segments of the roads into groups, assigning lights to the groups and displaying the plan, as drafted, is a process that, under its broadest reasonable interpretation covers performance of a mental process with pen and paper, but for the recitation of generic computer components. If a claim limitation, under is broadest reasonable interpretation, covers performance of a mental process with pen and paper, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a graphical user interface (“GUI”), which is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a GUI to perform the displaying amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 8 is similarly rejected as claim 1 above. In addition, claim 8 recites the additional elements of a “system”, a “database”, a “processor” and a “GUI”, which are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 15 is similarly rejected as claim 1 and 8 above. In addition, claim 15 recites the additional elements of a “non-transitory computer-readable medium” and a “processor”. which are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the 
Claims 2-7, 9-14 and 16-20 are further directed to the features of the designed plan, the assigning of lights, and the determination steps, which as drafted, is a process that, under its broadest reasonable interpretation covers performance of a mental process with pen and paper, but for the recitation of generic computer components. If a claim limitation, under is broadest reasonable interpretation, covers performance of a mental process with pen and paper, but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Graph-Based Spatial Data Processing and Analysis for More Efficient Road Lighting Design” (“Ernst”).

Regarding claims 1 and 15, Ernst teaches:
A method for creating a lighting plan (Ernst: Abstract) comprising:

identifying one or more roads within a designated area for providing lights as part of the lighting plan (Ernst: Fig. 5, “Street name: Na Mlynke stoce”);

organizing segments of the roads into segment groups based on common features of the segments (Ernst: Fig. 1, “Analyse streets for lamp distribution and spacing”, “Group those with similar parameters”, “Assign lighting classes”), including road dimensions (Ernst: page 14, “Street fragments refer to parts of streets that are characterised by the same set of parameters—the same speed limit, width, number of lanes, etc”) and objects adjacent to the segments (Ernst: page 6, “O represents other objects, such as buildings, points of interest, etc.”, page 16, “knowing the types of buildings in the vicinity of the crossing, one may provide a good estimate of these values”); 

assigning lights to the segment groups based on the common features (Ernst: Fig. 1, “Assign lighting classes”, “Assign lamps to segments”); and 

displaying the lighting plan on a graphical user interface (“GUI”) based on the lights assigned to the segment groups (Ernst: Fig. 5).

Regarding claims 2 and 16, Ernst teaches:
The method of claim 1, wherein the common features are based on determining at least one of a length, width (Ernst: page 8, “w denotes the desired width of the lighting segment to be created in the location of the pedestrian crossing”; Fig. 5, “Lane width (m)”) and curve for each segment.

Regarding claims 3 and 17, Ernst teaches:
The method of claim 1, further comprising:

(Ernst: page 2, “road maps, which provide vital information about road connections, their categories and traffic parameters”, page 2, “sensor data archives, which may provide vital information about traffic intensity—a crucial parameter for lighting class selection; also, vehicle flow simulation may be required to estimate such data for places with no sensors”, page 10, “While the values have been estimated, the actual lighting class for each road segment can be determined using a very simple rule-based system. The following part of this section presents the criteria, along with possible data sources for automatic assessment…”, section 5.1.2. Traffic Volume).

Regarding claims 5 and 19, Ernst teaches:
The method according to claim 1, further comprising:

determining segments that are adjacent to each other as part of determining the lights for the segment groups (Ernst: Fig. 5, segments 1, 2 and 3 are adjacent to one another).

Regarding claims 6 and 20, Ernst teaches:
The method according to claim 1, further comprising:

determining whether to provide lights on both sides of a street for each segment group (Ernst: Fig. 5, “Fixture distribution”, “unilateral”, “bilateral”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Graph-Based Spatial Data Processing and Analysis for More Efficient Road Lighting Design” (“Ernst”) in view of US 2016/012596 (“Filipuzzi”).
Regarding claims 4, and 18, Ernst does not teach but Filipuzzi does teach:
The method according to claim 1, further comprising: assigning the lights based on a level of crime for each segment group (Filipuzzi: Abstract, “analysing and designing a physical environment for discouraging criminal activity within the physical environment. The physical environment is assessed and risk factors are identified that make the physical environment vulnerable to criminal activity. In one embodiment, risks posed by the nature and location of the physical environment within a spatial footprint are calculated. Further, the physical environment is evaluated to identify physical elements of the environment that could make the structure vulnerable to criminal attacks. Risk scores assigned to all of these factors are then analyzed to generate a recommendation report for at least one of the physical elements. Deploying at least one of the recommendations in the report aids in improving a deterrent rating assigned to that physical element and subsequently integrity of the physical environment against criminal attacks”, para [0042], “R is the probability of a harmful outcome such as crime”, para [0043], “P is the probability or the likelihood of an adverse event such as crime occurring within the physical environment”, para [0026], “uses the existing physical elements of a pre-existing physical environment to make it secure and safe and does not modify the structure and layout (architecture) of the physical environment. Non-limiting examples of physical elements include signage, surveillance schemes, lighting system and landscaping.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ernst (directed to creating a lighting plan) with Filipuzzi (directed to assigning lights based on crime level) and arrived at a lighting plan assigning lights based on crime level. One of ordinary skill in the art would have been motivated to make such a combination for “preventing crime within urban settings” (Filipuzzi: para [0003]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Graph-Based Spatial Data Processing and Analysis for More Efficient Road Lighting Design” (“Ernst”) in view of US 2013/0187552 (“Frodsham”).
Regarding claim 7, Ernst does not teach but Frodsham :
The method according to claim 1, further comprising:

determining a maximum and a minimum light intensity for the lights for each segment group using the common features (Frodsham: para [0050], “shaded region 510 in horizontal bar 1 indicates that the lighting elements within the lighting fixtures of group 1 should be powered on to 50 percent of maximum intensity between 12:00 a.m. and 2:00 a.m., while the right-hand portion of shaded region 508 indicates that the lighting elements within the lighting fixtures within group 1 should be powered on to maximum intensity from 6:30 p.m. until midnight”, para [0052], “Thus, a combination of the time-incremented, large horizontal bar 502 and smaller horizontal bar 514 may specify that, at any point in time, the light should be powered on to the minimum power level indicated in the time-of-day schedule bar and the shorter horizontal bar corresponding to the photocell-off event.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ernst (directed to creating a lighting plan) with Frodsham (directed to maximum and minimum light intensities) and arrived at a lighting plan with maximum and minimum light intensities. One of ordinary skill in the art would have been motivated to make such a combination for “improved methods and systems for control of lighting fixtures in order to lower administrative, maintenance, and operating costs” (Frodsham: para [0004]). 

Claims 8-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over “Graph-Based Spatial Data Processing and Analysis for More Efficient Road Lighting Design” (“Ernst”) in view of US 2020/0057828 (“Harrison”).
Regarding claim 8, Ernst teaches:
A system for providing a lighting plan (Ernst: Abstract), including:

a processor that executes instructions to perform stages comprising:

identifying roads located within a designated area for providing lights as part of the lighting plan (Ernst: Fig. 5, “Street name: Na Mlynke stoce”);

organizing segments of the roads into segment groups based on common features of the segments (Ernst: Fig. 1, “Analyse streets for lamp distribution and spacing”, “Group those with similar parameters”, “Assign lighting classes”), including road dimensions (Ernst: page 14, “Street fragments refer to parts of streets that are characterised by the same set of parameters—the same speed limit, width, number of lanes, etc”)  and objects adjacent to the segments (Ernst: page 6, “O represents other objects, such as buildings, points of interest, etc.”, page 16, “knowing the types of buildings in the vicinity of the crossing, one may provide a good estimate of these values”);

assigning the lights to the segment groups based on the common features (Ernst: Fig. 1, “Assign lighting classes”, “Assign lamps to segments”); and 

displaying the lighting plan on a graphical user interface (“GUI”) based on the lights assigned to the segment groups (Ernst: Fig. 5).

Ernst does not teach but Harrison does teach:
a database that stores recommendations of a lighting plan (Harrison: para [0177], “[0177] The lighting marketplace may include a recommendation engine 122. The recommendation engine 122 may be integrated within the lighting design environment 238”, para [0188], “[0188] In embodiments, tuning information may be sent to the recommendation engine 122 and stored for future use”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ernst (directed to creating a lighting plan) with Harrison (directed to lighting plan recommendations) and arrived at creating a lighting plan with recommendations. One of ordinary skill in the art would have been motivated to make such a combination “to design, acquire, install, operate and maintain lighting installations that (Harrison: para [0004]).

Regarding claim 9, Ernst and Harrison teach:
The system of claim 8, wherein the common features are based on determining at least one of a length, width and curve for each segment (Ernst: page 8, “w denotes the desired width of the lighting segment to be created in the location of the pedestrian crossing”; Fig. 5, “Lane width (m)”).

Regarding claim 10, Ernst and Harrison teach:
The system of claim 8, wherein the stages further comprise:
organizing the segments into the segments into the segment groups based on traffic level as one of the common features wherein the lights are determined based on the traffic level for each segment group (Ernst: page 2, “road maps, which provide vital information about road connections, their categories and traffic parameters”, page 2, “sensor data archives, which may provide vital information about traffic intensity—a crucial parameter for lighting class selection; also, vehicle flow simulation may be required to estimate such data for places with no sensors”, page 10, “While the values have been estimated, the actual lighting class for each road segment can be determined using a very simple rule-based system. The following part of this section presents the criteria, along with possible data sources for automatic assessment…”, section 5.1.2. Traffic Volume).

Regarding claim 12, Ernst and Harrison teach:
The system of claim 8, wherein the stages further comprise:
determining the segments that are adjacent to each other as part of determining the lights for the segment groups (Ernst: Fig. 5, segments 1, 2 and 3 are adjacent to one another).

Regarding claim 13, Ernst and Harrison teach:
The system of claim 8, wherein the stages further comprise:
determining whether to provide the lights on both sides of a street for each segment group (Ernst: Fig. 5, “Fixture distribution”, “unilateral”, “bilateral”).


Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Graph-Based Spatial Data Processing and Analysis for More Efficient Road Lighting Design” (“Ernst”) in view of US 2020/0057828 (“Harrison”), further in view of US 2016/012596 (“Filipuzzi”).
Regarding claim 11, Ernst and Harrison teach do not teach but Filipuzzi does teach:
The system of claim 8, wherein the stages further comprise: assigning the lights based on a level of crime for each segment group (Filipuzzi: Abstract, “analysing and designing a physical environment for discouraging criminal activity within the physical environment. The physical environment is assessed and risk factors are identified that make the physical environment vulnerable to criminal activity. In one embodiment, risks posed by the nature and location of the physical environment within a spatial footprint are calculated. Further, the physical environment is evaluated to identify physical elements of the environment that could make the structure vulnerable to criminal attacks. Risk scores assigned to all of these factors are then analyzed to generate a recommendation report for at least one of the physical elements. Deploying at least one of the recommendations in the report aids in improving a deterrent rating assigned to that physical element and subsequently integrity of the physical environment against criminal attacks”, para [0042], “R is the probability of a harmful outcome such as crime”, para [0043], “P is the probability or the likelihood of an adverse event such as crime occurring within the physical environment”, para [0026], “uses the existing physical elements of a pre-existing physical environment to make it secure and safe and does not modify the structure and layout (architecture) of the physical environment. Non-limiting examples of physical elements include signage, surveillance schemes, lighting system and landscaping.”).



Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ernst and Harrison (directed to creating a lighting plan) with Filipuzzi (directed to assigning lights based on crime level) and arrived at a lighting plan assigning lights based on crime level. One of ordinary skill in the art would have been motivated to make such a combination for “preventing crime within urban settings” (Filipuzzi: para [0003]). 

Claim 14  is rejected under 35 U.S.C. 103 as being unpatentable over “Graph-Based Spatial Data Processing and Analysis for More Efficient Road Lighting Design” (“Ernst”) in view of US 2020/0057828 (“Harrison”), further in view of US 2013/0187552 (“Frodsham”).
Regarding claim 14, Ernst and Harrison do not teach but Frodsham does teach:

The system of claim 8, wherein the stages further comprise: determining a maximum and a minimum light intensity for the lights for each segment group using the common features (Frodsham: para [0050], “shaded region 510 in horizontal bar 1 indicates that the lighting elements within the lighting fixtures of group 1 should be powered on to 50 percent of maximum intensity between 12:00 a.m. and 2:00 a.m., while the right-hand portion of shaded region 508 indicates that the lighting elements within the lighting fixtures within group 1 should be powered on to maximum intensity from 6:30 p.m. until midnight”, para [0052], “Thus, a combination of the time-incremented, large horizontal bar 502 and smaller horizontal bar 514 may specify that, at any point in time, the light should be powered on to the minimum power level indicated in the time-of-day schedule bar and the shorter horizontal bar corresponding to the photocell-off event.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ernst and Harrison (directed to creating a lighting plan) with Frodsham (directed to maximum and minimum light intensities) and arrived at a lighting plan with maximum and minimum light intensities. One of ordinary skill in the art would have been motivated to make such a combination for “improved methods and systems for control of lighting fixtures in order to lower administrative, maintenance, and operating costs” (Frodsham: para [0004]). 





Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
"Redesigning street-lighting system using led and hps luminaires for better energy-saving application”: analyse the intensity and the energy used, a numerical simulation was conducted using DIALux software. The experimental results showed that several aspects are required to get energysaving light, such as carbon emission reduction, quality of the light, life cycle cost, energy consumption, infrastructure, and support to a smart city. 
“An educational approach to a Lighting Design Simulation using DIALux evo Software”: A case study was carried out by students, which will demonstrate the impact of the exterior lighting solutions on energy efficiency. The selected lighting solutions will involve LED lamps and the students used the DIALux evo software applied to the exterior lighting system of the “Calçada Santa Isabel” (Santa Isabel causeway) in Coimbra
“Economic Impact of Intelligent Dynamic Control in Urban Outdoor Lighting”: the paper presents and compares the possible energy savings in various approaches to outdoor lighting modernization. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITHYA J. MOLL/Examiner, Art Unit 2129                                                                                                                                                                                                        
/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129